Exhibit 10.2

CSPI

SUPPLEMENTAL RETIREMENT INCOME PLAN

CSP Inc, a Massachusetts corporation (the “Company”) hereby establishes this
Supplemental Retirement Income Plan (the “Plan”), effective as of January 1,
1986, for the purpose of promoting in certain highly compensated or supervisory
Key Employees of long service to the Company the strongest interest in the
successful operation of the Company and increased efficiency in their work and
to provide to such Key Employees benefits upon retirement, death, disability or
other termination of employment, in consideration of services to be performed
after the date of this Agreement but prior to such Key Employees’ retirement.

1. Definitions

A. Actuarial - Shall describe actuarial calculations based on the 1970 Group
Annuity Mortality Tables and a presumed 7.5% interest rate or on accepted tables
and interest rates prevailing at the time the calculation is made and in
accordance with accepted actuarial standards.

B. Administrative Committee - “Administrative Committee” shall mean the
committee appointed pursuant to Section 4 of the Plan.

C. Age - “Age” shall mean the age of the person as of his last birthday.

D. Disability - “Disability” shall mean, if the Participant is insured under a
life insurance policy the premiums for which are paid by the Company, and which
policy contains a “waiver of premium” benefit, the definition of total
disability contained in the insurance policy. If the Participant is not insured
under such a life insurance policy, the Company shall, in its complete and sole
discretion, determine whether the Participant is disabled for the purposes of
the Plan.

E. Early Retirement Date - “Early Retirement Date” shall mean the first day of
the month after a Participant attains eligibility for early retirement under the
Company’s Qualified Plan.

F. Key Employees - “Key Employees” employees of the Company all of whom are
management or supervisory employees long employed with the Company.

G. Normal Retirement Date - “Normal Retirement Date” shall mean the first day of
the month following the month in which a Participant reaches age 65 for
participants who have not attained the age of 60 on the date of inception of
this plan. For participants who have attained age 60, the “Normal Retirement
Date” for purposes of this plan shall be age 70.

H. Participant - “Participant” shall mean a Key Employee of the Company who has
entered into a Participation Agreement with the Company.

I. Participation Agreement - “Participation Agreement” shall mean a



--------------------------------------------------------------------------------

written agreement between a Key Employee and the Company whereby the Key
Employee agrees to participate in the Plan.

J. Retirement - “Retirement” shall mean a Key Employee’s Termination of
Employment (i) after reaching his Early or Normal Retirement Date; (ii) by
reason of Disability; or (iii) with the written approval of the Administrative
Committee.

K. Qualified Plan - “Qualified Plan” shall mean the Company’s Qualified Pension
Plan or any successor Retirement Pension Plan or Plans maintained by the Company
which qualify under IRC Sections 401-415.

L. Termination of Employment - “Termination of Employment” shall mean the
Participant’s ceasing to be employed by the Company for any reason whatsoever,
voluntary or involuntary, including by reasons of death or disability.

2. Eligibility. All of the Key Employees in this Plan shall be entitled to
participate if they enter into a Participation Agreement with the Company before
May 27, 1986.

A Participant shall cease to be a Participant at Termination of Employment, or
upon revocation by the Administrative Committee of the Participant’s status as a
Key Employee. However, the employment of a Participant shall not be deemed to be
terminated by reason of an approved leave of absence granted in accordance with
uniform rules applied in a non-discriminatory manner.

If a Participant terminates his employment and is subsequently re-employed by
the Company, he shall not become a Participant again.

3. Payment of Benefits.

3.1 Benefits Upon Normal Retirement. Upon a Participant’s Termination of
Employment on or after the Normal Retirement Date, the Company shall pay to the
Participant, as compensation for services rendered prior to such date, the
benefits described in his Participation Agreement.

3.2 Benefits Upon Early Retirement. Upon a Participant’s Termination of
Employment after reaching the Early Retirement Date or with the consent of the
Administrative Committee, the Company shall pay to the Participant, as
compensation for services rendered prior to such date, the benefits described in
his Participation Agreement.

The Participant may elect, on or before December 31 of the year prior to
Termination of Employment, to defer commencement of payment of the early
retirement benefit to a date not later than the Normal Retirement Date. Such
election shall be in writing and submitted to the Administrative Committee. If a
Participant elects to defer payment of the benefit to a date prior to the Normal
Retirement Date, the Company shall pay to the Participant a benefit which is the
actuarial equivalent of the normal retirement benefit, based upon the
Participant’s age at said date.

3.3 Benefits Upon Disability. Upon a Participant’s Termination of Employment
prior to the Normal Retirement Date due to Disability, the



--------------------------------------------------------------------------------

Administrative Committee may, in its sole discretion, pay a disability benefit
to the Participant as described in the Participant’s Participation Agreement
with the Company.

The Disability benefit shall reduce the retirement benefit payable to the
Participant hereunder. The disability benefit may be waived in writing by the
Participant prior to the commencement of payments under this Section 3.3. In the
event of such waiver or if the Administrative Committee shall determine not to
pay a Disability benefit, the Participant shall be considered, notwithstanding
such Termination of Employment, to continue to be a Participant in this Plan,
and in the event the Participant lives to the Early Retirement Date, the
Participant shall be entitled to receive the early retirement benefit described
in Section 3.2.

3.4 Benefits upon other Termination of Employment. Upon a Participant’s
Termination of Employment for reasons other than death or retirement (including
disability), the benefits hereinabove provided for shall be reduced by the
proportion which the period from the date of his termination to the date on
which he would attain his normal retirement age bears to the whole period from
the inception of his service for the company to the date on which he would have
attained his normal retirement age. If the termination is a voluntary
resignation on the part of the Participant the benefit shall be further reduced
by half.

3.5 Survivorship Benefits.

a. Prior to Commencement of Normal or Early Retirement Benefits. If a
Participant dies prior to commencement of the normal or early retirement benefit
payments under the Plan, the Company shall pay to the Participant’s beneficiary
a survivor’s benefit which is described in the Participant’s Participation
Agreement.

b. After Commencement of Benefits. If a Participant dies after normal or early
retirement benefit payments have commenced, but prior to receiving all of the
scheduled monthly payments, the Company shall pay the remaining monthly payments
to the Participant’s beneficiary.

3.6 Recipients of Payments: Designation of Beneficiary. All payments to be made
by the Company shall be made to the Participant, if living. In the event of a
Participant’s death prior to the receipt of all benefit payments, all subsequent
payments to be made under the Plan shall be to the beneficiary or beneficiaries
of the Participant. In the event a beneficiary dies before receiving all the
payments due to such beneficiary pursuant to this Plan, the then-remaining
payments shall be paid to the legal representatives of the beneficiary’s estate.
The Participant shall designate a beneficiary by filing a written notice of such
designation with the Administrative Committee in such form as the Administrative
Committee may prescribe. The Participant may revoke or modify said designation
at any time by a further written designation. The Participant’s beneficiary
designation shall be deemed automatically revoked in the event of the death of
the beneficiary or, if the beneficiary is the Participant’s spouse, in the event
of dissolution of marriage. If the Participant’s Compensation constitutes
community property, then any beneficiary designation made by the Participant
other than a designation of such Participant’s spouse shall



--------------------------------------------------------------------------------

not be effective if any such beneficiary or beneficiaries are to receive more
than fifty percent (50%) of the aggregate benefits payable hereunder unless such
spouse shall approve such designation in writing. If no designation shall be in
effect at the time when any benefits payable under this Plan shall become due,
the beneficiary shall be the spouse of the Participant, or if no spouse is then
living, to the Participant’s children and their issue by right of
representation, or, if none, to the legal representatives of the Participant’s
estate.

In the event a benefit is payable to a minor or person declared incompetent or
to a person incapable of handling the disposition of his property, the
Administrative Committee may pay such benefit to the guardian, legal
representatives or person having the care or custody of such minor, incompetent
or person.

The Administrative Committee may require proof of incompetency, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Administrative Committee and
the Company from all liability with respect to such benefit.

4. Administration and Interpretation of the Plan. The Board of Directors of the
Company shall appoint an Administrative Committee consisting of three (3) or
more persons to administer and interpret the Plan. Interpretation by the
Administrative committee shall be final and binding upon a Participant. The
Administrative Committee may adopt rules and regulations relating to the Plan as
it may deem necessary or advisable for the administration of the Plan.

5. Claims Procedure. If the Participant or the Participant’s beneficiary
(hereinafter referred to as a “Claimant”) is denied all or portion of an
expected benefit under this Plan for any reason, he or she may file a claim with
the Administrative Committee. The Administrative Committee shall notify the
Claimant within sixty (60) days of allowance or denial of the claim, unless the
Claimant receives written notice from the Administrative Committee prior to the
end of the sixty (60) day period stating that special circumstances require an
extension of the time for decision. The notice of the Administrative Committee’s
decision shall be in writing, sent by mail to Claimant’s last know address, and,
if a denial of the claim, must contain the following information:

a. the specific reasons for the denial;

b. specific reference to pertinent provisions of the Plan on which the denial is
based; and

c. if applicable, a description of any additional information or material
necessary to perfect the claim, an explanation of why such information or
material is necessary, and an explanation of the claims review procedure.

6. Review Procedure.

a. A Claimant is entitled to request a review of any denial of his claim by the
Administrative Committee. The request for review must be submitted in writing
within sixty (60) days of mailing of notice of the denial. Absent a request for
review within the sixty (60) day period, the claim



--------------------------------------------------------------------------------

will be deemed to be conclusively denied. The Claimant or his representative
shall be entitled to review all pertinent documents, and to submit issues and
comments orally and in writing.

b. If the request for review by a Claimant concerns the interpretation and
application of the provisions of this Plan and the Company’s obligations, then
the review shall be conducted by a separate committee consisting of three
persons designated or appointed by the Administrative Committee. The separate
committee shall afford the Claimant a hearing and the opportunity to review all
pertinent documents and submit issues and comments orally and in writing and
shall render a review decision in writing, all within sixty (60) days after
receipt of a request for a review, provided that, in special circumstances (such
as the necessity of holding a hearing) the committee may extend the time for
decision by not more than sixty (60) days upon written notice to the Claimant.
The Claimant shall receive written notice of the separate committee’s review
decision, together with specific reasons for the decision and reference to the
pertinent provisions of the Plan.

7. Life Insurance and Funding. The Company in its discretion may apply for and
procure as owner and for its own benefit, insurance on the life of the
Participant, in such amounts and in such forms as the Company may choose. The
Participant shall have no interest whatsoever in any such policy or policies,
but at the request of the Company shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

The rights of the Participant, or his beneficiary, or estate, to benefits under
the Plan shall be solely those of an unsecured creditor of the Company. Any
insurance policy or other assets acquired by or held by the Company in
connection with the liabilities assumed by it pursuant to the Plan shall not be
deemed to be held under any trust for the benefit of the Participant, his
beneficiary, or his estate, or to be security for the performance of the
obligations of the Company but shall be, and remain, a general, unpledged, and
unrestricted asset of the Company.

8. Assignment of Benefits. Neither the Participant nor any beneficiary under the
Plan shall have any right to assign the right to receive any benefits hereunder,
and in the event of any attempted assignment or transfer, the Company shall have
no further liability hereunder.

9. Employment Not Guaranteed by Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving a Participant the right to be retained as
a Key Employee or as an employee of the Company for any period.

10. Taxes. The Company shall deduct from all payments made hereunder all
applicable federal or state taxes required by law to be withheld from such
payments.

11. Amendment and Termination. The Board of Directors of the Company may, at any
time, amend or terminate the Plan, provided that the Board may not reduce or
modify any benefit payable to a Participant or his beneficiary as



--------------------------------------------------------------------------------

a result of the death or Retirement of such Participant prior to such amendment
or termination.

12. Construction. The Plan shall be construed according to the laws of the state
of Massachusetts.

13. Form of Communication. Any election, application, claim, notice or other
communication required or permitted to be made by a Participant to the
Administrative Committee shall be in writing and in such form as the
Administrative Committee shall prescribe. Such communication shall be effective
upon mailing, if sent by first class mail, postage pre-paid, and addressed to
the Company’s offices at 40 Linnell Circle, Billerica, MA 01821.

14. Captions. The captions at the head of a section or a paragraph of this Plan
are designed for convenience of reference only and are not to be resorted to for
purpose of interpreting any provision of this Plan.

15. Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder thereof, and said remainder shall continue in full
force and effect.

16. Binding Agreement. The provisions of this Plan shall be binding upon the
Participant and the Company and their successors, assigns, heirs, executors and
beneficiaries.

ADOPTED pursuant to resolution of the Board of Directors of the Company this 27
day of May, 1986.